Carleton, J.,

delivered the opinion of the court.
This case comes before us without any statement of facts, bill of exceptions, or any other matter' that will enable us to examine it upon its merits.
The appellee, in his answer, insists-that the appeal is frivolous and taken merely for delay, and prays that the judgment may be affirmed, with ten per centum damages. Code of Practice, art. 907.
We think with the appellee’s counsel, that the appeal was taken merely for delay ; but as the judgment carries five per centum from judicial demand, it appears to us, that five per cent, by way of damages, may well answer the purposes of justice.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with five per centum damages on the amount of said judgment, with costs.